Title: To Thomas Jefferson from Craven Peyton, 24 August 1803
From: Peyton, Craven
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Stump Island 24th Augt. 1803.
          
          Johnson who tends your lower feald in corn this year, was to see me for the purpose of putting all the feald in wheat & to pay one fourth. the land is much exausted. & on a supposition it woud meet your approbation, I toald him that I expected he might undar certain restrictions, the kind of wheat & the time of seeding woud be requird. Sheckle who occupies your uppar feald I think ought not to continue if any othar tenant can be had. to secure the payment of the present years rent I obtained from him a bill of sale for all the proparty he has, which I am fearfull will be taken for the rent if you wish both or eithar of them put in small grain, you will please let me no by the boy, if I am correct in my calculation of the Interest it amounts to about Sixty Four Pounds. shoud it be intirely convenient to you to let me have about fifty or sixty Dollars of it by the boy you will do me a singular favour 
          with much Respt Yr. Ob St.
          
            C Peyton
            
          
        